Citation Nr: 0305377	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The Board remanded this matter to 
the RO in March 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not contain credible supporting evidence 
that confirms the veteran's claimed stressors.

4.  The record does not contain a competent medical diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the February 2000 rating 
decision, March 2000 Statement of the Case, and November 2002 
Supplemental Statement of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim for service connection.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunities to present evidence and argument in support of 
his claim.  In addition, the RO sent numerous letters to the 
veteran that explained his responsibility of submitting a 
detailed description of his alleged stressors.  Finally, the 
March 2001 Board remand and a July 2001 letter from the RO 
specifically informed the veteran of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
requested, and obtained, reports from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The RO also 
afforded the veteran several VA examinations.  As the veteran 
has received no psychiatric treatment, no treatment reports 
are of record.  The Board also remanded this matter for 
additional development that was accomplished by the RO.  The 
veteran did not request a personal hearing.  Therefore, the 
Board finds that the RO has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  With regard to PTSD, however, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires current medical evidence establishing a diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

In an October 1999 opinion, the General Counsel provided 
guidance as to whether a veteran may be considered to have 
engaged in combat with the enemy.  The General Counsel found 
that whether a veteran engaged in combat with the enemy must 
be made on a case-by-case basis.  It held that the ordinary 
meaning of "engaged in combat with the enemy" requires that 
the veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  It did not 
apply to veterans who served in a general "combat area" or 
"combat zone".  A statement in the records that the veteran 
participated in an operation or campaign would not, in 
itself, establish that the veteran engaged in combat because 
the terms "campaign" and "operation" encompass both combat 
and noncombat activities.  Rather, the absence from a 
veteran's service records of any ordinary indicators of 
combat may support a reasonable inference that he did not 
engage in combat.  See VAOPGCPREC 12-99.

In this case, the Board finds that the preponderance of the 
evidence is against a finding that the veteran participated 
in combat with the enemy.  The veteran served in Vietnam from 
January 1969 to January 1970 with a military occupational 
specialty (MOS) of field wireman.  He also served as a heavy 
vehicle driver.  He did not receive any awards or decorations 
for combat involvement.  The veteran's service medical 
records also indicate no combat involvement and reflect no 
complaints or treatment related to a psychiatric disorder.  
With the absence of these ordinary indicators of combat, the 
Board finds that the veteran's service in Vietnam is 
insufficient to establish combat involvement.  As explained 
by the General Counsel opinion, serving in a general combat 
area is not sufficient for finding that the veteran "engaged 
in combat with the enemy". 

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Unit records showing that a veteran, 
who was attached to the unit, was present during identified 
events are deemed to be independent corroboration of 
stressors even though there may be no evidence showing the 
veteran's proximity to the identified event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).

As to the veteran's claimed stressors, he has submitted 
various letters to the RO and has provided information during 
VA evaluations.  The veteran claims that, in the summer or 
fall of 1969, he saw a Vietnamese boy throw a grenade into a 
bar and kill and wound American soldiers.  This bar was 
located on the Army base at Chu Lai.  The veteran saw friends 
wounded and killed, but could not remember any names or 
dates.  He also saw wounded and dead soldiers and civilians 
whom he did not know.  The veteran served on guard duty, 
delivered ammunition to field units, and occasionally 
participated in reconnaissance patrols.  He claims that he 
was exposed to mortar fire while on patrol, and that his unit 
received mortar fire.

In June 2002, USASCRUR submitted the historical reports of 
the 63rd Transportation Company for 1969, the 513th 
Maintenance Battalion for 1969, and the 2nd Maintenance 
Battalion of 1969 and 1970.  These were the units to which 
the veteran was assigned.  The 63rd Transportation Company, 
stationed at Chu Lai, was ambushed in June 1969 with 2 
soldiers injured.  The 805th Transportation Company had no 
combat during the veteran's assignment, and the 513th 
Maintenance Battalion engaged in perimeter defense, but 
sustained no ground attacks.  USASCRUR could not verify the 
bar incident described by the veteran or that the veteran's 
unit went into Chu Lai.

Based upon the above information, the Board finds that the 
veteran's alleged stressors remained unverified.  The 
veteran's stressors of seeing dead and wounded soldiers and 
civilians, and of being subject to enemy fire while on patrol 
are essentially incapable of verification.  These stressors 
relate to the overall conditions of serving in a hostile 
environment.  Without the identification of names, units, 
dates, and locations, these stressors cannot be verified.  
Accordingly, the record contains no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  

Nevertheless, even were the Board to concede that the 
veteran, or his unit, came under enemy fire, the Board finds 
that the veteran's claim must fail due to the lack of a 
current diagnosis of PTSD.  As to whether the record contains 
an adequate diagnosis of PTSD, the evidence includes three VA 
examinations and a VA outpatient evaluation for 
consideration.  The VA clinical records associated with the 
claims file contain no psychiatric treatment, and therefore, 
no diagnosis.

At the August 1995 VA examination, the veteran spoke of his 
stressors and his symptoms in general terms.  He reported 
essentially no symptoms other than nightmares.  The examiner 
found that the veteran did not meet the criteria for PTSD and 
diagnosed him with nightmare disorder.  The examiner observed 
that the veteran did not endorse many of the social and 
occupational dysfunction symptoms of PTSD, and that he 
believed his physical injuries to be more debilitating. 

At the March 1996 VA examination, the veteran again reported 
only occasional nightmares.  The examiner found that the 
veteran did not meet the criteria for PTSD and stated that he 
appeared to be more concerned with his physical problems.  A 
February 1999 VA psychiatric outpatient evaluation assessed 
the veteran with PTSD.  At that time, the veteran reported 
some combat involvement and witnessing the deaths of friends.  
He reported current symptoms of recurrent thoughts and 
nightmares. 

At the October 2002 VA examination, the veteran was described 
as remarkably vague about his military history.  He could not 
name relevant units or towns in Vietnam.  He stated that he 
primarily worked in communications and drove a truck.  He 
identified his stressors as shrapnel injury to the leg, 
although he could provide no details of that incident, and 
seeing friends killed while on patrol.  The examiner observed 
that the veteran's units had not been documented as having 
participated in combat.

The veteran's only current symptom was awakening in a cold 
sweat, yelling.  This occurred very infrequently, no more 
than once every six months.  The veteran denied phobias and 
avoidance of war stimuli.  He described a normal mood, 
without significant anxiety, and stated that he was "doing 
pretty well".  The veteran lived with his former wife and 
children and spent the day socializing and performing 
household chores.  He did not work due to his right knee 
disability.  The mental status examination was negative, and 
the veteran appeared uncomfortable and anxious when asked for 
details concerning his history.  The examiner found that the 
veteran's vagueness and lack of detail was remarkable and not 
characteristic of people with PTSD.  In addition, his symptom 
complex was remarkably minimal.  Even if the dream pattern 
was accurate, it was insufficient to diagnose PTSD because 
the veteran had no other symptomatology.  The examiner 
rendered no psychiatric diagnosis. 

Accordingly, the Board finds that a preponderance of the 
evidence is against a grant of service connection for PTSD.  
In so deciding, the Board finds that the opinions contained 
in the three VA examinations outweigh the opinion of the VA 
outpatient evaluation.  At all of the VA examinations, the 
veteran reported minimal symptomatology, and the examiners 
found that he did not meet the diagnostic criteria for PTSD.  
The Board finds these examinations to be more comprehensive 
than the outpatient evaluation, and to contain sound medical 
reasoning.  The Board also observes that the outpatient 
evaluation relied upon an unverified stressor history 
provided by the veteran and is, consequently, an inadequate 
diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Therefore, as the record lacks both a verified stressor and a 
competent diagnosis of PTSD, the claim must be denied.




ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

